Citation Nr: 1101907	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-06 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1960 to September 1962.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a decision in June 2007 of a Department of Veterans 
Affairs (VA) Regional Office (RO).

In December 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.


FINDING OF FACT

The Veteran's active duty service from September 1960 to 
September 1962 was not service during a period of war.


CONCLUSION OF LAW

The Veteran does not meet the legal requirement for nonservice-
connected pension.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.6 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

As the dates of the Veteran's service is not disputed, the law is 
dispositive, and the provisions of the VCAA do not apply.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Governing Law

Under 38 U.S.C.A. § 1521, pension is payable to a Veteran who 
meets the service requirements and who is permanently and totally 
disabled due to nonservice-connected disabilities that are not 
the result of willful misconduct.  38 U.S.C.A. § 1521(a).

A "Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d).  

Active military, naval, and air service includes active duty; any 
period of active duty for training during which the individual 
concerned was disabled or died from a disease or injury incurred 
or aggravated in line of duty; and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  38 
C.F.R. §§ 3.6(a), 3.7(r).

A claimant for VA pension benefits meets the necessary service 
requirements if there is sufficient evidence that the Veteran 
served in active military, naval, or air service under one of the 
following conditions: (i) for 90 days or more during a period of 
war; (ii) during a period of war, if he was discharged or 
released from such service for a disability adjudged service-
connected without the presumptive provisions of law, or at the 
time of discharge, he had such a service-connected disability, 
shown by official service records, which in medical judgment 
would have justified a discharge for disability; (iii) for a 
period of 90 consecutive days or more, if such period began or 
ended during a period of war; or (iv) for an aggregate of 90 days 
or more in two or more separate periods of service, during more 
than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a)(3).

Active military, naval, and air service includes active duty; any 
period of active duty for training during which the individual 
concerned was disabled or died from a disease or injury incurred 
or aggravated in line of duty; and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  38 
C.F.R. §§ 3.6(a), 3.7(r).

The term "period of war" is defined by statute to include the 
Vietnam Era beginning on Febraury 28, 1961, and ending on August 
5, 1964, in the case of a Veteran who served in Vietnam during 
that period; otherwise the period beginning August 5, 1964, and 
ending on May 7, 1975.  38 U.S.C.A. § 101(29), (33); 38 C.F.R. § 
3.2.

Facts and Analysis

The Veteran's DD-214 shows that the Veteran served on active duty 
from September 1960 to September 1962.  The Veteran does not 
argue and the records do not show that the Veteran was in Vietnam 
between Febraury 28, 1961, and September 1, 1962, when he was 
separated from service. 

As the Veteran's active duty service did not occur during a 
period of war, as defined under 38 C.F.R. § 3.2, that is, during 
the Vietnam Era, from Febraury 28, 1961, to May 7, 1975, the 
Veteran is not eligible for nonservice-connected pension.

The Veteran testified that after his period of active duty he 
served in the Naval Reserve during the Vietnam era.  The 
Veteran's subsequent service in the Reserve does not qualify as 
service during a period of war because he was not disabled from a 
disease or injury incurred or aggravated in line of duty during 
any period of active duty for training or was he disabled from a 
disease or injury incurred or aggravated in line of duty during 
any period of inactive duty training so that the Veteran does not 
have status as a "Veteran" for his period of Reserve service. 





For this reason, the Veteran's subsequent service in the Navy 
Reserve does not constitute qualifying service during a period of 
war the purpose of nonservice-connected pension.  38 C.F.R. §§ 
3.1(d), 3.7(r).  

Accordingly, the Veteran does not meet the legal eligibility 
requirement for nonservice-connected pension and the claim must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (Where the law, and not the evidence, is dispositive 
of a claim, such claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law).  


ORDER

The Veteran is not legally entitled to nonservice-connected 
pension, and the appeal is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


